 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DON ANGELO DAVIS,                                 No. 2:19-CV-0222-WBS-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    RALPH DIAZ, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. On July 18, 2019, the court issued findings and recommendations that this

19   action be dismissed for plaintiff’s failure to file a first amended complaint within the time

20   directed. A review of the docket reflects that plaintiff has now filed his first amended complaint.

21   Accordingly, the July 18, 2019, findings and recommendations are hereby vacated. The

22   sufficiency of plaintiff’s first amended complaint will be addressed separately.

23                  IT IS SO ORDERED.

24

25   Dated: August 13, 2019
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
